    Case 4:19-cv-00415-ALM Document 78 Filed 07/01/20 Page 1 of 1 PageID #: 2217




                                United States District Court
                                       EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

    UNITED STATES OF AMERICA,                          §
        Plaintiff,                                     §
                                                       §   Civil Action No. 4:19-cv-415
    v.                                                 §   Judge Mazzant
                                                       §
    ALEXANDRU BITTNER,                                 §
        Defendant.                                     §
                                                       §

                                                   ORDER

           Pending before the Court is the Expedited Joint Motion for Modification of the Scheduling

    Order (Dkt. #76). The parties seek a 30-day extension of the deadlines to file the joint final pretrial

    order; file motions in limine; respond to motions in limine; and file objections to witnesses,

    deposition extracts, and exhibit lists (Dkt. #76). The parties also seek to reset the final pretrial

    conference date (Dkt. #76).

           After consideration, the Court is of the opinion that the motion should be GRANTED in

    part. The Court’s June 29, 2020 Memorandum Opinion and Order (Dkt. #75), if anything,

    simplified the dispute between the parties. Accordingly, the Court does not find good cause to

    extend the above-mentioned deadlines by thirty (30) days. It will, however, grant the parties a

.   seven (7) day extension of the deadlines to file the joint final pretrial order; file motions in limine;

    respond to motions in limine; and file objections to witnesses, deposition extracts, and exhibit lists.

    The final pretrial conference will remain scheduled for July 31, 2020.

           IT IS SO ORDERED.

           SIGNED this 1st day of July, 2020.




                                            ___________________________________
                                            AMOS L. MAZZANT
                                            UNITED STATES DISTRICT JUDGE
